In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Price, J.), entered September 25, 2006, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2) an order of the same court (Cullen, J), dated March 12, 2007, which denied her motion for leave to renew her opposition to the defendant’s motion.
Ordered that the orders are affirmed, with one bill of costs.
The defendant established its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]) by demonstrating that the plaintiff, who was walking in the defendant’s basement hallway, was unable to identify the cause of her accident (see Slattery v O’Shea, 46 AD3d 669 [2007]; Manning v 6638 18th Ave. Realty Corp., 28 AD3d 434 [2006]; Visconti v 110 Huntington Assoc., 272 AD2d 320 [2000]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact.
The Supreme Court properly denied the plaintiffs motion for leave to renew her opposition to the defendant’s motion because the new facts proffered would not have changed the prior determination (see CPLR 2221 [e]; Madison v Tahir, 45 AD3d 744 [2007]; State Farm Mut. Auto. Ins. Co. v Hertz Corp., 43 AD3d 907 [2007]). Prudenti, PJ, Miller, Garni and Chambers, JJ., concur.